 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been found that the Respondent discriminated in regard to the 'hire andtenure of employment of Norma DeRosia and Barbara Hall by discharging eachof them onFebruary16, 1961,and thereafternot reinstating them,the Trial Ex-aminer will recommendthat theRespondent make each of them whole for anyloss ofpay she mayhave suffered by reason of said discrimination against her bypaymentto her ofa sum of money equal to that which she wouldhave earned aswages from the date of the discrimination against her to the date of her reinstate-ment less her net earnings during such period in accordance with the formula setforth in F. W.Woolworth Company,90 NLRB 289.It having further beenfound that on February 20, 1961,and at all times there-after,Respondenthas refused to bargaincollectively with UnitedElectrical,RadioandMachineWorkersof America as the exclusive bargaining representative ofRespondent's employees in theabove-found appropriate unit, it will 'be recommendedthat the Respondent, upon request,bargain collectively with said Union as suchrepresentative.Because of the varietyof theunfair labor practices engaged inby theRespondent,the Trial Examinersenses an attitude of opposition to the purposesof the Act ingeneral,and hence the Trial Examiner deems it necessaryto order that the Re-spondent cease and desist from in any mannerinfringing upon therightsguaranteedin Section7 of the Act.CONCLUSIONS OF LAW1.The UnitedElectrical,Radio and MachineWorkers of Americaisa labororganizationwithin themeaning ofSection 2(5) of the Act.2.By discharging Norma DeRosia and Barbara Hall on February 16, 1961,therebydiscriminating in regardto theirhire and tenure of employment and dis-couraging union activities among its employees,Respondent has engaged in andis engaging in unfairlabor practices within themeaning of Section 8(a)(3) and(1) of the Act.3.All productionand maintenance employeesof Respondentemployed at itsGreenfield plant,exclusive of office clerical employees,guards, professional em-ployees, and all supervisors as defined in theAct, constitute -a unit appropriate forthe purposesof collectivebargaining within the meaning of Section9(b) of the Act4.At all timessinceFebruary 20, 1961, United Electrical,Radioand MachineWorkers of Americahas been,and now is, the exclusive representativeof all theemployeesin theaforesaidappropriate unit for'the purposesof collectivebargainingwithin the meaning of Section9(a) of the Act.5.By failingand refusing on, and at all times since,February 20, 1961, to bar-gain collectivelywith United Electrical,Radio and MachineWorkers of Americaas the exclusiverepresentative of theemployees in the aforesaid unit,the Respondenthas engaged in and is engaging in unfair labor practiceswithin themeaning ofSection 8(a) (5) and(1) of the Act.6.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed to themin Section7 of the Act, Respondenthas engaged in andis engaging in unfairlabor practices withinthe meaning of Section 8 (.a)( I) of theAct.7.The aforesaid unfair laborpractices are unfairlabor practicesaffecting com-merce within themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Local Union#469 of the United Association of Journeymen &Apprentices of the Plumbing & Pipe Fitting Industry of theUnited States&Canada, AFL-CIO [Hansberger Refrigera-tion & Electric Co.]andIndependent Contractors Association.Case No. 28-CC-82 (formerly 21-CC-408). January 24, 1962DECISION AND ORDEROn June 29, 1961, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in unfair labor practices and recommending135 NLRB No. 51. LOCAL 469, UNITED ASSN. OF JOURNEYMEN, ETC.493that it cease and desist therefrom and take certain affirmative action,as set forth in the Intermediate Report attached hereto.Thereafterthe General Counsel and Respondent filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds no prejudicial error.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex--ceptions, the briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner only to the extent consistent with ,the, followingmodifications.We agree with the Trial Examiner that the Respondent, violatedSection 8(b) (4) (i) and (ii) (B) by picketing at the construction siteof the Hicks-Ponder factoryas setforth in the Intermediate Report.In reaching this conclusion we note that the record in this case indi-employees, made no claim to represent them upon Hansberger, andmade no request to that company for either negotiations or a contract.Respondent's so-called organizational activity was confined to jobsitepicketing at a time when no employees of Hansberger were engaged inHansberger's operations. at the site but when employees of. other em-ployers were in attendance and during substantial periods of timewhen Hansberger also was not present and no Hansberger work wasbeing performed.The record, moreover, is void of evidence that Re-spondent made any effort to ascertain whether Hansberger or hisemployees were engaging in Hansberger's normal operations when itcommenced and later continued its picketing.Under these circum-stances, we can only infer that an object of the appeals was the induce-ment of employees of other employers at the jobsite to cease work withthe further object of requiring other employers to cease doing businesswithHansberger.Quite clearly such conduct violates Section8(b) (4) (i) and (ii) (B).1The General Counsel also relied upon the fact that Hansberger hadits principal place of business at Yuma where Respondent could haveengaged in picketing without involving the employees of neutral em-ployers in the dispute.Respondent answered that the situs of Hans-berger's shop was such (located upon a private street about 100 yardsfrom the public street) that picketing the plant would have beenimpractical.In view of our decision that Respondent's picketing atthe Hicks-Ponder factory violated the Act, we find it unnecessary toreach this second contention of the General Counsel.1Sheet MetalWorkers'International Association,Local UnionNo3, AFL-CIO (SteblerHeating & AirConditioning,Inc ),133 NLRB650;International Brotherhoodof Electri-calWorkers, Local 861, AFL-CIO (ClevelandConstructionCorp.),134 NLRB 586;Roberts & Associates,119 NLRB 962. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also agree with the General Counsel that the recommendationsof the Trial Examiner are not coextensive with the violations found,,and we have amplified the Order and the notice accordingly.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as, amended, the,National Labor Relations Board hereby orders that the Respondent,.Local Union #469 of the United Association of Journeymen & Ap-prenticesof the Plumbing & Pipe Fitting Industry of the UnitedStates, & Canada, AFL-CIO, its officers, agents, representatives, suc-cessors, and assigns,shall:1.Cease and desist from:(a)Engaging in, or inducingor encouraging individuals employedby W. J. Anderson Construction Co., Inc., or any other person engagedin commerce or in an industry affecting commerceat the Hicks-Ponderfactory site to engage in, a strike or a refusal in the course of theiremployment to perform serviceswhere an object thereof is to forceor require W.*J. Anderson Construction Co., Inc., or any other personto cease doing business with Hicks-Ponder Manufacturing Co., inorder to forceHicks-Ponder Manufacturing Co. to cease doing busi-ness with Hansberger Refrigeration & Electric Co.(b)Threatening; coercing, or restrainingW. J. Anderson Con-struction Co., Inc., or any other person engaged in commerceor'in anindustry affecting commerce at the Hicks-Ponder factory site'where,an object thereof is to force W. J. Anderson Construction Co., Inc.,or any other person to cease doing business with Hicks-Ponder Manu-facturing Co., in order to force Hicks-Ponder Manufacturing Co. to^;ceasedoingbusinesswith Hansberger Refrigeration & Electric Co.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a),Post at its offices and meeting halls at Yuma, Arizona, copies ofthe notice attached hereto narked "Appendix." 2 Copies of said no-tice, to be furnished by the Regional Director for the Twenty-eighthRegion, shall, after being duly signed by a representative of the Re-spondent Union, be posted immediately upon receipt thereof,,and be-maintainedby it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers arecustomarilyposted.Reasonable steps shall be taken by RespondentUnion to insure that such notices are not altered, defaced, or covered'by other material.Upon request of said Regional Director, Respond-ent Union shall supply him with a sufficient number of copies of saidnotices for posting by Independent Contractors Association, Hans-2 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 469,UNITED ASSN.OF JOURNEYMEN,ETC.495berger Refrigeration&Electric Co.,W. J. Anderson Construction Co.,Hictis-PonderManufacturing Co., VikingSprinkling Company, orany other person, if they desire to do so, at the site which was involvedin this proceeding.(b)Notify the Regional Director for the Twenty-eighth Region,in writing,within 10 days from the date of this Order,what steps havebeen taken to comply herewith.MEMBERS FANNING and BROWN took no part in the consideration ofthe above Decision and Order.APPENDIXNOTICE TO ALL MEMBERS or LOCAL UNION#469OF THEUNITEDASSOCI-ATION OF JOURNEYMEN & APPRENTICES Or THE PLUMBING & PIPEFITTING INDUSTRY OF THE UNITED STATES & CANADA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby give notice that :WE WILL NOT engage in or induce or encourage the employees ofW. J. Anderson Construction Co., Inc., or any other person toengage in a strike or in a refusal in the course of their employ-ment to perform any service for their respective employers, wherean object thereof is to force W. J. Anderson Construction Co., Inc.,or any other person to cease doing business with Hicks-PonderManufacturing Co., in order to force Hicks-Ponder Manufactur-ing Co., or any other person to cease doing business with Hans-berger Refrigeration & Electric Co.WE WILL NOT threaten, coerce, or restrain W. J. Anderson Con-struction Co., Inc., or any other person engaged in commerce or inan industry affecting commerce, where an object thereof is toforceW. J. Anderson Construction Co., Inc., or any other personto cease doing business with Hicks-Ponder Manufacturing Co. inorder to force Hicks-Ponder Manufacturing Co. to cease doingbusiness with Hansberger Refrigeration & Electric Co.LOCAL UNION #469OF THEUNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING & PIPE FITTING INDUSTRY OF TILEUNITED STATES & CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, (1015 Tijeras Street NW., Albuquerque, New Mexico; Tele-phone Number, 243-35 ;6) if they have any question concerning this,notice or compliance with its provisions. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on February27, 1961,1 byIndependent ContractorsAssociation,herein called the Association,the General Counsel of the National LaborRelations Board,herein respectively called the General Counsel z and the Board,through the RegionalDirector for the Twenty-firstRegion,3 issued a complaint,dated March 27, against Local Union #469 of the United Association of Journeymen& Apprentices of the Plumbing&Pipe Fitting Industry of the United States&Canada,AFL-CIO,herein called Respondent,alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8(b) (4) (i) and(ii) (B) and Section2(6) and (7)of the National LaborRelations Act, as amended from time to time,61 Stat.136, herein calledthe Act.Copies of the charge and complaint,together with notice of hearing thereon, wereduly served upon Respondent and copies of the complaint and notice of hearing wereduly served upon the Association.On April 12, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice,a hearing was held on April 18 and 19,at Yuma, Arizona,before the duly designated Trial Examiner.The General Counsel and Respondentwere represented by counsel and the Association by a representative thereof.Allparties were afforded full and-complete opportunity to be heard,to examine andcross-examine witnesses,to introduce evidence pertinent to the issues,to argueorally at the conclusion of the taking of the evidence,and to file briefs on or beforeMay 24.4A brief has been received from Respondent's counsel which has beencarefully considered.Upon-the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYERS INVOLVEDHicks-Ponder Manufacturirng Co., herein called Hicks, with plants at El Pasoand Del Rio, Texas,is engaged in the manufacture and distribution of shirts andother articles of clothing.Hicks annually ships to points located outside the Stateof Texas clothing valued at substantial amounts.W. J. Anderson Construction Co., Inc.,herein called Anderson,is engaged at Yuma,Arizona,asa general building contractor.During all times material herein,Anderson was engaged in, pursuant to a contract with Hicks,the construction of ashirt factory at Yuma, Arizona.originating from outside the State'of Arizona in substantial amounts.During the12-month period immediately prior to the opening of the hearing herein,Anderson'soat-of-State,purchases of goods and materials amounted.to approximately$10,000.During 1960;Anderson purchased materials and supplies from O'Malley-SmithLumber Co.,a Yuma,Arizona, lumber and material concern, amounting to $10,-583.04.Approximately 92 percent of said merchandise was shipped directly toO'Malley-Smith from points located outside the State of Arizona.At all. times material herein-Hansberger Refrigeration&Electric Co.,a partner-ship composed of Edwin L.and J. Kenneth Hansberger and herein called Hansberger,a Yuma; Arizona,refrigeration electrical contractor,was engaged in the installationof refrigeration equipment at the Hicks'Yuma shirt plant.The cost of this worktoHicks will amount to approximately$26,000,including interest.Hansberger's1960 direct out-of-State purchases amounted to $42,556.02.During the same period,Hansberger purchased materials from Mohawk Wholesale & Equipment Co., aYuma, Arizona, plumbing and electrical supply company, valued at $16,172.26 ofwhich amount $14,172 was shipped directly to Mohawk from points located outsidethe State of Arizona.During 1960 and the forepart of 1961,Hansberger did instal-lation work for the Federal Aviation Agency,a national defense agency,amountingto approximately $20,500.On the basis of the foregoing facts, the Trial Examiner finds, in line with estab-lished Board authority,that the employers here involved are engaged in,and during1Unless otherwise noted, all dates herein mentioned refer to 1961.3This term specifically.includes counsel for the General Counsel appearing at the hearing.3 This proceeding has been transferred to the newly created Twenty-eighth Region4At the request of Respondent's counsel,the time to'file briefs was extended to June 5. LOCAL 469, UNITED ASSN. OF JOURNEYMEN, ETC.497all times material were engaged in, business affecting commerce within the meaningof the Act and that their combined operations meet the standard fixed by the Boardfor the assertion of jurisdiction.II. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting to membershipemployees ofHansberger.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsAbout December 2 or 3, 1960, Anderson, pursuant to a written contract withHicks, commenced the erection of a $75,000 shirt factory in Yuma, Arizona, forHicks.Among the subcontractors were Viking Sprinkling Company, Philco Plumb-ing,Butler Roofing and Installation Company, and E. T. Williams.Hansberger had a 5-year lease and maintenance contract with Hicks for refrigera-tion of the new shirt factory.This contract amounts to about $26,000, includinginterest over the aforesaid 5-year period.At about noon on February 20, 1961, while Hansberger was engaged in perform-ing the Hicks' contract, Respondent placed a picket at the jobsite in question carryinga sign to the effect that Respondent desired to organize and bargain with Hansbergerfor Hansberger's employees.Almost immediately after Anderson's superintendent saw the picket, he left thejob; his crew followed him.About thesame time,the two employees of Vikingalso left the job.There were no Hansberger employees on the job when the picket-ing commenced.On February 21 or 22, a truckdriver of Trigg arrived at the jobsite with a loadof concrete ready-mix for Hansberger.The driver refused to cross the picket lineand so informed Trigg by telephone.Trigg then went to the jobsite and drove thetruck onto the job and unloaded the concrete.About 4 p.m. on February 23, the picket was removed.Duringpicketing noone worked on the Hicks' job except J. Kenneth Hansberger,a Hansbergerpartner,who only did some occasional necessary work.At no time did Respondent picket Hansberger'spremises,where its employeescome and go each day, and where the employees do much of their work. In fact, therecord is devoid of any evidence that Respondent made any effort to contact Hans-berger's employees. In addition, the record discloses that the last time any Respond-ent representative called upon Hansberger seeking recognition was about a yearprior to the opening of the hearing herein.B.Concluding findingsIn relevant part, Section 8(b) (4) (A) of the Act makesit anunfair labor practicefor a labor organization or its agents "to induce or encourage the employees of anyemployer to engage in ... a concerted refusal in the course of their employ-ment...to perform any services, where an object thereof is . . . forcing orrequiring . . . any employer . . . to cease doing business with any other person."The facts detailed above show that Respondent's dispute was with Hansberger; thatHansberger had a facility which Respondent could picket without implicating neutralemployers; but, that, nevertheless, Respondent picketed a construction site quitesome distance from Hansberger's premises,and as aresult the employees of certainneutral employers were induced to stop work.Since Respondent had adequate opportunity to appeal to Hansberger's employeesby the ordinary methods traditionally resorted to by unions to organize workers,it completely abstained from using those methods. It is thus fair to conclude, whichthe Trial Examiner does, that Respondent's motive, at least in part, in picketing theHicks' jobsite,was to bring its dispute with Hansberger to the attention of theemployees working on the Hicks' job so as to obtain their aid.This is especiallytrue since all the employees of the neutral employers here involved refused to cross,or work behind, Respondent's picket line.55 "As conducted here [the picketing] constituted an appeal for solidarity of a natureimplying both a promise of benefit and a threat of reprisal. The reluctance of workers tocross a picket line is notorious.To them the presence of the line implies a promise thatIf they respond by refusing to cross it, the workers making the appeal, will in turn co-operate if need arises.The converse, likewise, is implicit."Printing Specialties and Paper634449-62-vol. 135-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,the Trial Examiner finds that an object ofRespondent'spicketingwas (1) to force orrequire thesecondary employersto ceasedoing businesswith Hansberger; (2) force or require the secondary employers tocease doing businesswith Hicks in order to force Hicksto cease doing business withHansberger; and (3) force orrequireHicksto cease doing businesswith Hansberger,thereby violatingSection 8(b)-(4) (i) and (ti) (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof Respondentset forth insection III,above, occurringin connec-tionwith theoperationsof the employers here involved, as set forthin section I,above, havea close, intimate,and substantial relation totrade, traffic, andcommerceamong the several States, and,such of them as have been found to constitute unfairlabor practices,tend to leadto labor disputesburdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found thatRespondenthas violated Section 8(b)(4)(i)and (ii)(B) ofthe Act,itwill be recommended that it be ordered to cease and desist therefrom andthat it take certainaffirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the foregoingfindings of fact, and upon the entire record inthe case,the Trial Examinermakes the following:CONCLUSIONS OF LAW1.Hicks, Anderson, Trigg, and Hansbergerare, and during all times materialhave been, employersengaged in commerce and in an industry affecting commercewithin the meaning ofSection 2(6) and (7) of the Act.2.Respondent is, and during all times material was, a labor organization withinthe meaningof Section 2(5) of the Act.3.By engaging in, and inducing and encouraging employeesof other employersto engagein a strikeand other concertedrefusals tohandle goods or services ofHansberger,or threatening, coercing,or restraining a person in an industry affectingcommerce,by picketing or otherwise,with anobject of forcinghim to cease doingbusiness with another,Respondenthas engaged in unfairlabor practices withinthe meaning of Section8(b) (4) (i)and (ii) (B) of the Act.4.The aforesaid unfair labor practicesare unfair labor practices within the mean-ing of Section2(6) and (7) of the Act[Recommendations omitted from publication.]Converter8 Union,Local 388, AFL (Sealright Pacific, Ltd)v.Le Baron,171 F. 2d 331,334 (CA 9)See alsoNLRB. v Denver BuildingandConstruction TradesCouncil,et at(Gould & Preisner),341 U.S. 675;Stover Steel Service v.NLRB,219 F. 2d 879 (CA 4)InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIO [Ace Electric Company]andWilmer J.Milam.CaseNo. 15-CB-48?. January 24, 1962DECISION AND ORDEROn November 8, 1960,Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter,the Respondent filed exceptionsto the Intermediate Report.135 NLRB No. 44.